Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Bomzer on 02/03/22.

The application has been amended as follows: 

1. (Currently Amended) A system for ultrasounds treatment of bone fractures, osteo-muscular-tendon injuries, postsurgical pain and osteonecrosis in a 

a centralized web services platform (WSP), a software application (APP), a portable ultrasounds treatment equipment (UTE), a set of programmable electronic prescriptions (PEP), and at least one electronic treatment file (ET), with the WSP comprising a load balancer that distribute services requests among one or more 

wherein:

the ETU comprises the following modules: a power supply, a battery, a system controller, a non-volatile memory, a communication card, a real-time clock, a user interface, a RF oscillator, a pulse modulator, a transducer amplifier, an internal or external piezoelectric transducer, and a monitor of therapy; and

developing stages wherein:

in first stage, in READY mode, the UTE is in a low-power mode, and the RF oscillator, pulse modulator, transducer amplifier, piezoelectric transducer and monitor therapy are disconnected from the power supply and therefore temporarily disconnected, so that when the communication card receives incoming data either from a PEP or from any device running the APP with a compatible communications protocol, the system controller verifies an a a a data is a memory dump command, it will go to DUMP mode and if it is a program update request, it will go to FLASH mode;

an a a 2 compares this value to that stored in the ET, acting on the gain factor Gain of the amplifier transducer so that a a a and the battery level too low, or detection of short circuits or open circuits in the piezoelectric transducer, both the ultrasounds potency delivered to the patient and the alarms triggered during the treatment being stored in the nonvolatile memory of the UTE;

in PAUSE mode, in which the treatment is stopped, and the output potency that goes out of the transducer amplifier is deactivated; if the patient requests to continue and there are not alarm conditions, the UTE will return to RUN mode;

in a third stage, in DUMP mode, all information recorded in the nonvolatile memory is sent through the communication card and once the data transfer has been successfully confirmed, the system controller deletes data stored in the nonvolatile memory and the UTE goes to RUN mode;

a a 

2. (Currently Amended) A system for ultrasounds treatment of bone fractures, osteo- muscular-tendon injuries, postsurgical pain and osteonecrosis in the field of medicine and veterinary of the patient identity, diagnosis, all the technical parameters of a 

4. (Currently Amended) A system for ultrasounds treatment of bone fractures, osteo-muscular-tendon injuries, postsurgical pain and osteonecrosis in the field of medicine and veterinary of claim 1, in which the previously mentioned APP is a software application available for different platforms characterized by performing a number of functions: (a) schedule the the the PEP and/or data stored in the the the the 

1 2 intensity, applied to 10% using 1 ms pulses every 9 ms (50 mw/cm2) with a duration of 1 min/cm2 of area to be treated.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome prior art rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793